Citation Nr: 0505430	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  99-18 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired eye disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
October 1963.  

The claims file contains a report of a rating decision in 
April 1985 where the previous denial of entitlement to 
service connection for a psychiatric disorder was continued, 
and entitlement to service connection for an eye injury was 
denied.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The RO denied entitlement to service connection for a chronic 
acquired variously diagnosed psychiatric disorder, skin 
cancer secondary to welding burn scars, hearing loss, and eye 
problems secondary to flash burns from welding.

The veteran presented oral testimony in June 2004 before the 
undersigned Veterans Law Judge.  The transcript has been 
obtained and associated with the claims file.

The claim of entitlement to service connection for skin 
cancer is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The RO denied reopening a previously denied claim of 
entitlement to service connection for a psychiatric disorder 
and denied entitlement to service connection for an eye 
injury when it issued an unappealed rating decision in April 
1985.  

2.  Evidence submitted since the April 1985 rating decision 
is cumulative and redundant, and by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claims of entitlement to service connection for 
a chronic acquired variously diagnosed psychiatric disorder 
and an eye disorder.

3.  A chronic acquired hearing loss was not shown in active 
service or for many years thereafter; nor was sensorineural 
hearing loss shown disabling to a compensable degree during 
the first post service year.

4.  The competent and probative evidence of record 
establishes that bilateral hearing loss is not related to 
active service on any basis.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1985 
determination wherein the RO denied reopening a previously 
denied claim of entitlement to service connection for a 
chronic acquired variously diagnosed psychiatric disorder is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 
5107, 5108, 7105 (West 2002);  38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 3.160, 20.302, 20.1103 (2004).

2.  Evidence received since the final April 1985 
determination wherein the RO denied entitlement to service 
connection for an eye injury is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156, 3.159, 3.160, 20.302, 20.1103.

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may service connection be presumed for 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  




In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 
14 Vet. App. 280, 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.  First, there is no issue as to the 
substantial completeness of the application.  38 U.S.C.A. 
§ 5102 (West 2002).  

The 1998 claims appeared substantially complete on their 
face.  The veteran has clearly identified the disabilities in 
question and the benefits sought.  Further, he referenced the 
bases for the claims.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the May 
1999 and September 2003 rating decisions, the June 1999 
statement of the case (SOC), the April 2004 supplemental 
statement of the case (SSOC), and January 1999, January 2002, 
and November 2003 letters.  

The January 1999 letter explained the evidence necessary to 
reopen claims of entitlement to service connection on the 
basis of new and material evidence.  The January 2002 and 
November 2003 letters clearly indicated what type of evidence 
was necessary to establish service connection and provided 
the veteran with notice of the VCAA and explained the 
respective rights and responsibilities under the VCAA.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c). Service medical 
and personnel records, VA outpatient treatment records, 
reports of VA examination, Social Security Administration 
Records, and private treatment records have been obtained in 
support of his claims.  The veteran also presented testimony 
before the undersigned Veterans Law Judge in June 2004.

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issues on appeal.  While there was some question as to the 
veteran's "reservist" status, the matter has been 
clarified.  The veteran's DD-214 and his own statements, 
reveal he was placed on inactive ready reserve status from 
October 1963 to September 1966.  The veteran was not recalled 
to active duty during this obligation.

By the 1999, 2002, and 2003 letters, the veteran was clearly 
advised as to which portion of evidence is to be provided by 
him and which portion is to be provided by VA.  That 
requirement of VA has been satisfied, and there is no 
additional evidence that needs to be provided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had over one 
year to respond to the last VCAA notice, and that he has 
given no indication of additional evidence that has not been 
obtained, the Board has concluded that VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. 
§ 5103(b)].  As noted above, there is no deficiency in the 
veteran's case at hand, nor would there be otherwise by 
operation of the new law.  

A VA examination is not necessary in the instant case. 
38 U.S.C.A. § 5103A(d).  There is sufficient medical evidence 
to make a decision on the claims. Id.  The requirements of 
the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the veteran if the Board decides his 
appeal at this time and the Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  While the 
first VCAA letter was mailed in January 2002, the case was 
reviewed de novo in the September 2003 rating decision.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in 1998.  Thereafter, in the May 1999 rating 
decision, the RO denied the claims.  Only after that rating 
action was promulgated did the AOJ provide specific VCAA 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  A development 
letter was in fact sent in January 1999, prior to the initial 
adjudication, which explicitly informed the veteran of the 
evidence necessary to support his claims, to include the 
criteria for claims based on new and material evidence.

Because the 2002 and 2003 VCAA notices in this case were not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini II.  The CAVC did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  




On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  



Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claims.  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.   The 1999, 2002, and 2003 letters in essence 
invited the veteran to submit any evidence he had 
regarding the matters at issue.  Also, the Board notes 
that the medical records collectively address the 
relevant question in this case.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

New and Material Evidence

Factual Background

The evidence, which was of record at the time of the April 
1985 rating decision wherein the RO denied reopening a 
previously denied claim of entitlement to service connection 
for a chronic acquired psychiatric disorder, and denied 
entitlement to service connection for an eye injury, is 
reported in pertinent part below.  

Service medical records were negative for either a 
psychiatric disorder or an eye disorder, to include any 
injuries from flash burns.  The veteran's August 1960 
enlistment examination noted scars on the right forearm, the 
right knee, forehead and upper left arm.  The October 1963 
separation examination noted the same scars as found during 
enlistment examination.  The psychiatric and eye examinations 
were normal.

VA outpatient treatment records dated in 1982 note 
questionable manic depression.
There were no complaints referable to the eyes.

Evidence received since the April 1985 rating decision 
wherein the RO denied reopening a previously denied claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, and denied entitlement to service 
connection for an eye injury, is reported in pertinent part 
below.  

A November 1985 report from Dr. MA (initials) shows the 
veteran was suffering from manic depressive bi-polar type, in 
remission.  The first diagnosis was noted to be in 1972.

VA outpatient and hospitalization reports dated between 1997 
and 2002 contain treatment for bipolar disorder and manic 
depression.  An entry dated in July 1998 notes an initial 
diagnosis of bipolar disorder in 1972 and presbyopia and 
hyperopia in 1996.  


A review of systems dated the same day found loss of vision 
and bipolar disorder.  No nexus opinions were provided.  
Bipolar disorder was found to be in remission in October 
2001.

Records from the Social Security Administration (SSA) show 
the veteran's disability began in January 1990.  His primary 
diagnosis was bipolar disorder with depression. 

The veteran presented oral testimony before the undersigned 
Veterans Law Judge in June 2004.  He testified that he 
suffered flash burns to his eyes approximately three times 
during service.  He stated that he did not use safety glasses 
because he could not see with them.  He reported a current 
light sensitivity.  He further testified that he never saw a 
doctor in service for burns, but was just given a salve by 
the corpsman.  He concluded that he has been depressed since 
service and has self-medicated with alcohol to stop 
nightmares caused by firefighting training.


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.


A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).
It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it; 

(1) was not of record at the time of the last final 
disallowance of the 
claim and is not merely cumulative of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable only to claims filed after August 29, 2001, the 
effective date of the amendment.  As the veteran's claim to 
reopen was filed in 1998, the new criteria do not apply to 
his claim.


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If not shown during service, service connection may be 
granted for organic disease of the nervous system 
(sensorineural hearing loss) is manifested to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The May 1999 RO determination as to whether evidence is "new 
and material" for purposes of reopening is subject to de 
novo adjudication by the Board.  Barnett, supra.  

For the reasons set forth below, the Board finds that new and 
material evidence has not been submitted.  The claim is 
therefore not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the prior final denial was that there was no 
competent medical evidence showing incurrence or aggravation 
of chronic acquired psychiatric or eye disorders in service, 
nor any evidence linking current disorders to service.  
Additional medical evidence has been associated with the 
claims file since the April 1985 RO decision, and this 
additional evidence is merely cumulative in nature as there 
are additional variously diagnosed psychiatric and eye 
disorders, none of which have been linked to service on any 
basis.

The Board finds that the additional evidence, submitted since 
the April 1985 RO rating decision, does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's diagnosed psychiatric and eye 
disorders.  Consequently, the record does not contain new and 
material evidence, precluding reopening of the veteran's 
claims.


Service Connection for Hearing Loss

Factual Background

The veteran's service medical records are negative for 
diagnoses of bilateral hearing loss.  Upon examination 
conducted at enlistment in August 1960 and separation in 
October 1963, the veteran scored 15/15 bilaterally on the 
whispered voice test.

VA outpatient treatment records dated in July 1998 contain a 
diagnosis of high frequency hearing loss, left greater than 
right.  The veteran was fitted for hearing aids in 1999.

Upon VA audiological examination in April 1999, the veteran 
was diagnosed with bilateral mild to moderate sloping to 
severe sensorineural hearing loss.


Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
30
50
60
75
LEFT
-
30
55
65
90

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

The veteran was afforded an additional VA audiological 
examination in September 2002.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
65
70
80
LEFT
35
35
70
75
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 in the left ear.  The 
veteran was diagnosed with mild sloping to severe 
sensorineural hearing loss, bilaterally.

The examiner reviewed the claims file and the veteran's 
history, including post-service noise exposure, and opined it 
was not possible to determine with certainty that the hearing 
loss was incurred in the service.

The veteran presented oral testimony in June 2004 before the 
undersigned Veterans Law Judge. He testified that he worked 
near the jet engine shop, which was extremely noisy.  He did 
state that he had ear protection, but could not wear it with 
his welding hood. 


Analysis

The veteran contends that his current bilateral hearing loss 
is related to his period of active duty service.  
Specifically, he contends that it is a result of exposure to 
loud jet engine noise and the inability to wear ear 
protection because of his welding hood.

Considering the evidence in light of the pertinent laws and 
regulations, the Board finds that service connection is not 
warranted for bilateral hearing loss.  Service connection 
will be granted if it is shown that a veteran has a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

In the instant case, the veteran's service medical records 
were devoid of a diagnosis of bilateral hearing loss.  The 
first post-service diagnosis was in approximately 1998, some 
thirty-five years after the veteran's discharge from service.  
There was also no evidence of any complaints or treatment for 
bilateral hearing loss prior to 1998.  The post service 
diagnosed sensorineural hearing loss is not shown to have 
been disabling to a compensable degree during the first post 
service year.

Finally, there is no competent and probative medical evidence 
of record that establishes a relationship between the current 
bilateral hearing loss and the veteran's military service.  
Upon VA examination in September 2002, the examiner opined 
that it was not possible to determine with certainty that the 
hearing loss was incurred in the service.  This opinion was 
based upon a review of the claims file and the veteran's 
history, including post-service noise exposure. 

Despite the veteran's sincere beliefs that any currently 
diagnosed bilateral hearing loss is related to his period of 
active duty service, his opinion is not probative of the 
matter on appeal as he is not competent to offer medical 
opinions.  Espiritu, supra.   

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for bilateral hearing 
loss. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a chronic acquired variously diagnosed psychiatric disorder, 
the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
a chronic acquired eye disorder, the appeal is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  



The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
RO issued a VCAA letter in January 2003.

The veteran claims he is entitled to service connection for 
skin cancer as a result of welding burn scars.  A preliminary 
review of the record reveals the matter is not ripe for 
appellate disposition.  

The veteran was afforded a VA examination in April 1999.  
While the examiner opined that the veteran's skin, hair, and 
eye color, as well as his Scotch-Irish ancestry were the 
primary etiological factors, his occupation as a welder in 
service may have been a contributory factor to basal cell 
carcinomas.  

However, the examiner did not review the veteran's claims 
folder.  Moreover, there was no opinion rendered as to the 
effect of the veteran's post-service occupation as a 
construction worker as a possible etiology for skin cancer.

The fact that the April 1999 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2004). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).


("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should arrange for a VA 
special dermatology examination of the 
veteran by a dermatologist or other 
appropriate medical specialist including 
on a contract/fee basis if necessary, for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of skin 
cancer.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  


The medical specialist must address the 
following medical issues:

Is it at least as likely as not that 
basal cell carcinomas are secondary to 
service on any basis including welding 
burns, or if preexisting service, was 
aggravated thereby?

Is it at least as likely as not that 
basal cell carcinomas are secondary to 
post service industrial occupation(s) 
such as construction worker exclusively?

Is it at least as likely as not that 
basal cell carcinomas are secondary to a 
combination of inservice and post service 
factors?

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for skin cancer. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until the VBA AMC notifies him; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of 
his claim of entitlement to service connection for skin 
cancer and may result in a denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


